Execution Version




AMENDMENT AND SUPPLEMENT TO ASSET PURCHASE AGREEMENT
This AMENDMENT AND SUPPLEMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is
made as of July 1, 2018, by and between Pitney Bowes Inc., a Delaware
corporation (the “Seller”), and DMT Solutions Global Corporation (f/k/a Stark
Acquisition Corporation), a Delaware corporation (the “Purchaser”). Capitalized
terms used in this Amendment and not otherwise defined herein shall have the
meanings given to them in the Purchase Agreement (as defined below).
R E C I T A L S
WHEREAS, the Purchaser and the Seller are parties to that certain Asset Purchase
Agreement, dated as of April 27, 2018 (the “Purchase Agreement”), providing for
the sale of the Business (as such term is defined in the Purchase Agreement) by
the Seller to the Purchaser, on the terms and subject to the conditions set
forth therein;
WHEREAS, pursuant to Section 8.5 of the Purchase Agreement, the Purchase
Agreement may be amended by the execution of an instrument in writing signed by
the Purchaser and the Seller; and
WHEREAS, the parties hereto desire to amend and supplement the Purchase
Agreement as set forth herein.
A G R E E M E N T
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1.Amendments to the Purchase Agreement.
1.1    Section 1.5 of the Purchase Agreement is hereby amended to read in its
entirety as follows:
Section 1.5    Purchase Price. Subject to the terms and conditions hereof, at
Closing, the Purchaser shall pay or cause to be paid to the Seller (and/or one
or more Affiliates of the Seller as designated by the Seller in such amounts as
designated by the Seller) an aggregate amount equal to (i) Three Hundred Sixty
One Million Dollars and No Cents ($361,000,000.00) (the “Purchase Price”), plus
(ii) the Estimated Adjustment Amount (which may be positive or negative) (the
“Closing Purchase Price”). The Closing Purchase Price shall be subject to
adjustment as provided in Section 1.8.
1.2    Section 2.1 of the Purchase Agreement is hereby amended to read in its
entirety as follows:
Section 2.1    Closing Date. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place by the electronic exchange of
documents on July 2, 2018 (the “Closing Date”).
1.3    Section 2.2 of the Purchase Agreement is hereby amended to read in its
entirety as follows:
Section 2.2    Effectiveness. Notwithstanding anything to the contrary herein,
assuming the Closing occurs, the Parties expressly agree and intend that the
Closing shall be deemed to occur for all economic, accounting and Tax purposes
as of 12:01 a.m., local time, in each jurisdiction in which any of the
Transferred Assets or the Transferred Entity is located on July 1, 2018 (the
“Economic Effective Time”).
    
1.4    A new second sentence of Section 2.4 is hereby added to the Purchase
Agreement, which shall read in its entirety as follows:
The Seller and the Purchaser agree that the allocation of Purchase Price made
pursuant to this Section 2.4 shall be made in a manner consistent with the
attached Exhibit M.
1.5    Section 2.5(a) of the Purchase Agreement is hereby amended to read in its
entirety as follows:
Notwithstanding anything herein to the contrary, if (i) any (x) consent,
approval or employee information and/or consulting obligations from or with any
employee consultation body or other similar body or (y) other filing, consent,
approval or action of any Governmental Authority or third party, in each case
set forth on Section 2.5(a) of the Disclosure Schedules, shall not have been
obtained or completed by the Closing Date or (ii) the Purchaser has not been
able to form a legal entity in any jurisdiction that is necessary for the
acquisition of Transferred Assets in such jurisdiction or the employment of
Business Employees in such jurisdiction and (iii) in either of the cases
described in clauses (i) and (ii) the Closing is required to be held as provided
in Section 2.1, then the transfer of the Transferred Assets and the Transferred
Employees and the assumption of the Assumed Liabilities in the jurisdiction in
which such consent, approval, obligation, filing or action has not been obtained
or completed (each, a “Deferred Jurisdiction”) (such Transferred Assets,
Transferred Employees and Assumed Liabilities, collectively, a “Deferred
Business”) will not occur on the Closing Date, but shall instead occur as set
forth in this Section 2.5. The Disapplied Provisions shall apply to the Deferred
Business as of the applicable Local Closing Date and not as of the Closing. In
respect of the Disapplied Provisions, (A) the term “Business” shall be deemed to
exclude the Deferred Business, (B) the term “Transferred Assets” shall be deemed
to exclude the Transferred Assets in the Deferred Jurisdiction, (C) the term
“Assumed Liabilities” shall be deemed to exclude the Assumed Liabilities in the
Deferred Jurisdiction and (D) the term “Transferred Employees” shall be deemed
to exclude the Transferred Employees in the Deferred Jurisdiction, in each case,
as of the Closing. In addition, (I) notwithstanding anything to the contrary
contained in Section 2.3, the documents required to be delivered at Closing
pursuant to Section 2.3(a) and Section 2.3(b) with respect to each Deferred
Jurisdiction and with respect to the French Business shall not be required to be
delivered until the applicable Local Closing Date or until the French Put Option
is exercised, as applicable, and (II) notwithstanding anything to the contrary
contained in Section 5.12, the actions required to be taken at Closing pursuant
to Section 5.12 with respect to the French Business shall not be required to be
taken until the French Put Option is exercised.
1.6    Section 2.5(b) of the Purchase Agreement is hereby amended to read in its
entirety as follows:
The closing of each transfer of a Deferred Business (a “Deferred Transfer”) will
be effected, and will be effective (including for purposes of calculating the
net amount set forth in the relevant Deferred Transfer Statement) as of 12:01
a.m. local time, on the first day of the month after the relevant consent,
approval, obligation, filing or action in such Deferred Jurisdiction has been
obtained or completed; provided that, if such day is not a business day in the
applicable Deferred Jurisdiction, then such Deferred Transfer shall take place
on the first business day thereafter (though such Deferred Transfer shall remain
effective as of 12:01 a.m. local time on the first day of the month). The
parties shall use reasonable best efforts to ensure that any Deferred Transfer
occurs as soon as reasonably practicable after the Closing Date (the date on
which the Deferred Transfer occurs, the “Local Closing Date”) in accordance with
this Section 2.5. For the avoidance of doubt, the Closing Date shall not be
delayed as a result of any Deferred Transfer and, except as set forth in
Section 2.5(f) and Section 5.11(b)(iv), there shall be no change in the amount
paid at the Closing pursuant to Section 1.5 as a result of any Deferred
Transfer. At the closing of each Deferred Transfer, the relevant members of the
Seller Group, on the one hand, and the Purchaser or an Affiliate of the
Purchaser, on the other, shall execute and deliver the Local Transfer Agreement
pertaining to such Deferred Jurisdiction. Notwithstanding that legal title to
the Deferred Businesses will not be transferred to the Purchaser on the Closing
Date, all provisions of this Agreement (including the calculation of Closing
Working Capital, Closing Cash and Transferring Indebtedness) shall apply to the
parties as though such transfer occurred at the Closing, except to the extent
otherwise expressly provided in this Section 2.5. Neither the Seller nor any of
its Affiliates makes any representation or warranty of any kind whatsoever,
whether express or implied, at Law or in equity, with respect to the Deferred
Businesses, other than as set forth in Article III of this Agreement and then
only as of the date of this Agreement and as of the Closing Date, in accordance
with the terms of this Agreement.
1.7    A new Section 2.5(f) is hereby added to the Purchase Agreement, which
shall read in its entirety as follows:
(f)    The Closing Purchase Price shall be reduced by an amount equal to the
Deferred Local Consideration. The applicable Deferred Local Consideration shall
be paid by the applicable local Purchaser subsidiary to the applicable local
Selling Party(ies) pursuant to the applicable Local Transfer Agreement in local
currency by wire transfer of immediately available funds to an account or
accounts designated by the Seller or the applicable local Selling Party(ies) at
the closing of the transactions contemplated such Local Transfer Agreement. The
exchange rate to be used in determining the amount of any payment of local
currency to be paid as Deferred Local Consideration shall be the exchange rate
actually obtained by Purchaser or its relevant subsidiary after using its
commercially reasonable efforts to obtain the most favorable rate available.
1.8    A new Section 2.5(g) is hereby added to the Purchase Agreement, which
shall read in its entirety as follows:
(g)    Notwithstanding anything to the contrary herein, (i) to the extent any
Deferred Transfer Statement is finally determined in accordance with
Section 2.5(c) prior to the determination of the Final Purchase Price
Adjustment, any amount reflected in such Deferred Transfer Statement that
directly applies to the calculation of the Final Purchase Price Adjustment shall
be applied consistently in calculating the Final Purchase Price Adjustment, and
(ii) to the extent the Final Purchase Price Adjustment is determined prior to
the final determination of a Deferred Transfer Statement, any amount reflected
in the Final Purchase Adjustment that directly applies to the calculation of
such Deferred Transferred Statement shall be applied consistently in calculating
such Deferred Transfer Statement.


1.9    Section 5.10(a) of the Purchase Agreement is hereby amended to read in
its entirety as follows:


(a)    Business Employee List. With respect to non-U.S. Business Employees, the
Seller shall deliver to the Purchaser an update to the Business Employee List at
each of (i) a reasonable time prior to the Closing Date and (ii) with respect to
each Deferred Jurisdiction, at least twenty (20) days prior to the anticipated
applicable Local Closing Date and, with respect to U.S. Business Employees, the
Seller shall deliver to the Purchaser an update to the Business Employee List at
a reasonable time prior to the expiration of the Employee Leasing Agreement.
With respect to the updated Business Employee Lists to be delivered by the
Seller, unless otherwise agreed upon by the Parties in writing, no modifications
shall be made to such Business Employee Lists from the final list delivered by
the Seller prior to the Closing Date, except to reflect Business Employees hired
or terminated since the date of such list, in each case, subject to and
consistent with the terms of the Purchase Agreement.


1.10    Section 5.10(c) of the Purchase Agreement is hereby amended to read in
its entirety as follows:


(c)    Offers of Employment. Each Business Employee (other than Business
Employees who are on long-term disability or other long term leave of absence)
who is not an Automatic Transferred Employee is referred to herein as an “Offer
Employee”. With respect to non-U.S. Offer Employees, the Purchaser shall, or
shall cause one of its Affiliates to make an offer of employment to such
non-U.S. Offer Employee (which offer may be of at-will employment to the extent
permitted by applicable Law), at least fifteen (15) days prior to the
anticipated Local Closing Date (or such longer period as may be required by
applicable Law, the terms of any applicable Labor Contract or the Severance
Obligations), with such employment to be effective as of the applicable Local
Closing Date. With respect to U.S. Offer Employees, the Purchaser shall, or
shall cause one of its Affiliates to make an offer of employment to such U.S.
Offer Employee (which offer may be of at-will employment to the extent permitted
by applicable Law), at least fifteen (15) days prior to the anticipated
expiration of the term of the Employee Leasing Agreement (or such longer period
as may be required by applicable Law, the terms of any applicable Labor Contract
or the Severance Obligations), with such employment to be effective as of the
first day following the expiration of the term of the Employee Leasing
Agreement. Any such offer of employment shall (i) comply with applicable Law,
any applicable Labor Contract and this Section 5.10 and (ii) provide for terms
and conditions of employment which, in the case of each Business Employee are
sufficient to avoid Severance Obligations. Each such Offer Employee who accepts
such offer of employment from the Purchaser, collectively with each Automatic
Transferred Employee, is referred to herein as a “Transferred Employee”. The
Seller shall retain all Liabilities with respect to any Offer Employee who does
not accept an offer of employment that complies with the terms of this
Agreement. Except as otherwise specifically provided in this Section 5.10 or to
the extent required by applicable Law, effective as of the day after the Closing
Date (or such later date on which a Transferred Employee commences employment
with the Purchaser), the Transferred Employees shall cease (x) all active
participation in and accrual of benefits under the Business Benefit Plans, other
than any such plan that is sponsored, maintained, contributed to or required to
be contributed to by the Transferred Entity and (y) receiving payment of their
wages from the Seller Group. If and to the extent that any Business Employee who
is on long-term disability or other long-term leave of absence as of the Closing
Date but who would otherwise have been an Offer Employee is able to return to
active employment within 180 days of the Closing Date, the Purchaser shall make
such Business Employee an offer of employment as provided above and, if
accepted, such Business Employee will become a Transferred Employee from and
after the date that his or her employment with the Purchaser or any of its
Affiliates commences as provided in such offer.


1.11    Section 5.11(c)(i) of the Purchase Agreement is hereby amended to read
in its entirety as follows:


(i)    the Disapplied Provisions shall apply to the French Business as of the
closing of the sale of the French Business and not as of the Closing Date;


1.12    Section 5.17 of the Purchase Agreement is hereby amended to read in its
entirety as follows:
Section 5.17    Resignations. At the Purchaser’s request, the Seller shall cause
the Manager of the Transferred Entity, as of immediately prior to the closing of
the sale of the French Business, to deliver to the Purchaser his or her
resignation as the Manager of the Transferred Entity, effective at the time of
the closing of the sale of the French Business.
Section 5.23(f) of the Purchase Agreement is hereby amended to read in its
entirety as follows:
(f)    French Tax Considerations.    Pursuant to Article 223 N 2 of the French
code général des impôt, the French Parent shall pay or cause to be paid to the
French public treasury all installments (accomptes) of French corporation tax
payable with respect to the Transferred Entity for the Tax Year in which the
Closing Date for the Transferred Entity occurs. The Purchaser shall reimburse or
cause the Transferred Entity to reimburse the French Parent for such installment
payments that are due after such Closing Date to the extent such installment
payments relate to the tax period beginning after such Closing Date, such
reimbursement to be made at least five (5) Business Days before the due date of
the installment to which it relates.
1.13    Section 6.2(a) of the Purchase Agreement is hereby amended to read in
its entirety as follows:
(a)    Deliveries of the Seller. Subject to the last sentence of Section 2.5(a),
the Purchaser shall have received all certificates, instruments, agreements and
other documents to be delivered on or before the Closing Date pursuant to
Section 2.3(a).


1.14    Section 6.3(a) of the Purchase Agreement is hereby amended to read in
its entirety as follows:
(a)    Deliveries of the Purchaser. Subject to the last sentence of
Section 2.5(a), the Seller shall have received all certificates, instruments,
agreements and other documents to be delivered on or before the Closing Date
pursuant to Section 2.3(a).


1.15    Section 8.2(a) of the Purchase Agreement is hereby amended to insert the
following additional defined terms into such Section in alphabetical order:
“Brazil Local Purchase Price” shall mean an amount equal to Six Hundred Ninety
Eight Thousand Two Hundred Four Dollars ($698,204).
“Deferred Local Consideration” shall mean an amount equal to (i) the Brazil
Local Purchase Price plus (ii) the India Local Purchase Price.
“India Local Purchase Price” shall mean an amount equal to Forty Eight Thousand
Two Hundred Twenty Dollars ($48,220).
1.16    The following definitions in Section 8.2(a) of the Purchase Agreement
are hereby amended to read in their entirety as follows:
“Estimated Adjustment Amount” shall mean the amount (which may be positive or
negative) equal to (a)(i) Estimated Closing Working Capital, minus (ii) Target
Working Capital plus (b) Estimated Closing Cash minus (c) Estimated Transferring
Indebtedness minus (d) Three Million Six Hundred Twenty-Five Thousand Dollars
($3,625,000).
“Final Adjustment Amount” shall mean the amount (which may be positive or
negative) equal to (a)(i) Closing Working Capital minus (ii) Target Working
Capital plus (b) Closing Cash minus (c) Transferring Indebtedness minus (d)
Three Million Six Hundred Twenty-Five Thousand Dollars ($3,625,000).
1.17    All references to “Effective Time” in the Purchase Agreement are hereby
amended to read “Economic Effective Time”.
1.18    The form of Bill of Sale, Assignment and Assumption Agreement attached
to the Purchase Agreement as Exhibit B thereto is hereby replaced with the form
of Bill of Sale, Assignment and Assumption Agreement attached hereto as Exhibit
A.
1.19    The form of Transition Services Agreement attached to the Purchase
Agreement as Exhibit C thereto is hereby replaced with the form of Transition
Services Agreement attached hereto as Exhibit B.
1.20    The form of Employee Leasing Agreement attached to the Purchase
Agreement as Exhibit D thereto is hereby replaced with the form of Employee
Leasing Agreement attached hereto as Exhibit C.
1.21    The form of Real Property License Agreement – Danbury, CT attached to
the Purchase Agreement as Exhibit E-1 thereto is hereby replaced with the form
of Real Property License Agreement – Danbury, CT attached hereto as Exhibit D.
1.22    The form of Real Property License Agreement – Peachtree City, GA
attached to the Purchase Agreement as Exhibit E-2 thereto is hereby replaced
with the form of Real Property License Agreement – Peachtree City, GA attached
hereto as Exhibit E.
1.23    The form of Lease Servicing Agreement attached to the Purchase Agreement
as Exhibit G thereto is hereby replaced with the form of Lease Servicing
Agreement attached hereto as Exhibit F.
1.24    The form of Infinity Meter Agreement attached to the Purchase Agreement
as Exhibit H thereto is hereby replaced with the form of Infinity Meter
Agreement attached hereto as Exhibit G.
1.25    Each reference in the Purchase Agreement to “Presort Commercial
Agreement” is hereby amended to read “Equipment Order Form” and the form of
Equipment Order Form attached to the Purchase Agreement as Exhibit I thereto is
hereby replaced with the form of Equipment Order Form attached hereto as Exhibit
H.
1.26    The form of Maintenance Services Agreement attached to the Purchase
Agreement as Exhibit J thereto is hereby replaced with the form of Maintenance
Services Agreement attached hereto as Exhibit I.
1.27    A new Exhibit M is hereby added to the Purchase Agreement in the form
attached hereto as Exhibit J.
1.28    The Disclosure Schedules are hereby amended as set forth in Exhibit K
attached hereto, and the parties agree to the additional matters with respect to
the Disclosure Schedules as set forth in Exhibit K attached hereto.
2.    Assignment. Pursuant to Section 8.6 of the Purchase Agreement, the
Purchaser has assigned its right to enter into the Local Transfer Agreements to
its subsidiaries set forth on Exhibit L attached hereto.
3.    Miscellaneous.
3.1    Effect of Amendment. Except as otherwise expressly provided for herein,
the Purchase Agreement shall remain unchanged and shall continue in full force
and effect. From and after the date hereof, any references to the Purchase
Agreement shall be deemed to be references to the Purchase Agreement as amended
by this Amendment.
3.2    Successors and Assigns. This Amendment shall inure to the benefit of and
be binding upon the parties hereto and their respective legal representatives
and successors. This Amendment does not, and is not intended to, confer upon any
Person other than the parties to this Amendment any rights or remedies
hereunder.
3.3    Governing Law. This Amendment shall be governed in all respects,
including as to validity, interpretation and effect, by the internal laws of the
State of Delaware, without giving effect to the conflict of laws rules thereof
to the extent that the application of the law of another jurisdiction would be
required thereby.
3.4    Counterparts. This Amendment may be executed simultaneously in one or
more counterparts (including by facsimile or electronic .pdf submission), and by
the different parties in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.
[Signature Pages Follow]

IN WITNESS WHEREOF, the parties have caused this Amendment and Supplement to
Asset Purchase Agreement to be executed as of the date first above written.
SELLER:


PITNEY BOWES INC.
By:    
Name:    
Title:    





PURCHASER:


DMT SOLUTIONS GLOBAL CORPORATION (F/K/A STARK ACQUISITION CORPORATION)
By:    
Name:        
Title:



